*328OPINION
By ROSS, PJ.
This court is unable to tell what evidence was presented, or what the conclusions of law of the court were upon its findings of fact, if such were made.
The only question presented by the record, as it is before us, is whether the answer states a defense which if supported by evidence would justify the judgment of the court.
Without setting out in detail the allegations of the answer, it is sufficient to say that proper defenses are alleged. We must conclude that sufficient evidence was presented to justify the judgment. A presumption exists in favor of its regularity, and the judgment is affirmed.
MATTHEWS and HAMILTON, JJ, concur.